Exhibit 10.14
 
LOAN AGREEMENT


THIS LOAN AGREEMENT, dated January 1st, 2010, made in Hong Kong, by and between:


Party A: Gold Spread Trading Limited, a limited liability company registered in
Hong Kong, with its registered address at: 1301 Bank of America Tower, 12
Harcourt Road, Central Hong Kong, Legal Representative: Li Wong.


Party B: GreenChek Technology Inc. a Nevada, USA incorporated company, with its
corporate address at: Suite 2450 – 101 California Street, San Francisco, CA, USA
94111.


RECITALS


WHEREAS, Party B desires to receive funding for the manufacture of its emissions
reduction units; and Party A desires to provide Party B with such loan in USD.
For the purpose to define the rights and obligations of both parties hereto,
Party A and Party B enter into this Loan Agreement (this "Agreement") on the
principle of equality and mutual benefit.
 
ARTICLE I


AMOUNT AND TERM OF LOAN


1.1. Party A agrees, subject to the terms and conditions of this Agreement, to
extend interest-free loan in USD to Party B (the "Loan"). The aggregate amounts
of the Loan shall be USD 32,500.00.


1.2. Party B shall repay in full to Party A the Loan that Party A actually
extends to Party B by issuing 1,625,000 common shares of Party B’s capital
stock.


ARTICLE II


METHOD OF BORROWING AND USE OF LOAN PROCEEDS


Immediately upon execution of this Agreement, Party A shall make available to
Party B an amount not more than USD10,000.00 of the Loan to the following
account designated by Party B:
 
 


 

Account Name: GreenChek Technology Inc. Bank: Bank of Montreal Swift No.: 
BOFMCAM2 Bank Account No.: 0004 4632148

 
 
Party B shall not use such Loan for any purposes in violation of Hong Kong laws
and regulations, otherwise Party A may at any time require Party B to repay the
Loan.  All subsequent amounts will be on an as need basis and not to exceed more
than USD 10,000.00 at any given time.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE III


PARTY B's REPRESENTATIONS AND WARRANTIES


Party B hereby represents and warrants to Party A that:


2.1. Party B is a legal incorporated company of the State of Nevada, USA, has
all the necessary rights, power and capability to enter into and perform all the
duties and obligations hereunder, and that this Agreement shall be binding upon
Party B after the execution hereof.


2.2. Party B will resolve appropriately any issues not covered hereunder in
conjunction with Party A in accordance with relevant Chinese laws and policies.


ARTICLE IV


PARTY A's REPRESENTATIONS AND WARRANTIES


3.1. Party A is a limited liability company established and existing under the
laws of Hong Kong, has all the necessary rights, power and capability to enter
into and perform all the duties and obligations hereunder, and that this
Agreement shall be binding upon Party A after the execution hereof.


3.2. Party A will resolve appropriately any issues not covered hereunder in
conjunction with Party B in accordance with relevant Chinese laws and policies.


ARTICLE V


CONFIDENTIALITY


Without written consent of the other party, neither Party shall disclose to any
third parties this Agreement or any information disclosed by any Party hereto
during the performance of this Agreement, except such disclose is necessary for
compliance with relevant laws and regulations, court rules and/or governmental
or regulatory or stock exchange rules; unless such information become public
known not as a result of violation of this Article 5.1.
ARTICLE VI


WAIVER


4.1. No waiver of any breach hereof or failure of any Party in exercising any
power or right hereunder shall operate as a waiver of other breach or further
breach hereof, nor waiver of all the power or right hereunder.


4.2. Any delay of any Party in exercising any power or right hereunder shall
operate as a waiver thereof.
 
ARTICLE VII
 
 
2

--------------------------------------------------------------------------------

 
 
SEVERABILITY
 
If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any respect under any Chinese laws and regulations, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.


ARTICLE VIII


ENTIRE AGREEMENT


5.1. This Agreement contains all the agreement and understanding between the
Parties with respect to the Loan.


5.2. This Agreement shall supersede all prior agreements, understandings, letter
of intent, documents or communications between both Parties or their
representatives and advisors relating to the Loan. Neither Party shall bring
forward any claims against the other Party by reference to such superseded
agreements, understandings, letter of intent, documents or communications.


5.3. No amendment to this Agreement or any provisions hereof shall be effective
unless it shall be agreed in writing by both Parties.

ARTICLE IX


TAXES, FEES AND EXPENSES


Any and all taxes, fees and expenses that are payable as a result of the Loan
shall be solely borne by the Party exercising its rights hereunder, unless
either Party A or Party B has been expressly required to pay the same under
applicable law or this Agreement.


ARTICLE X


BREACH


6.1. Failure by any of Party A or Party B in performing its obligations
hereunder shall constitute a breach of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2. The Party in breach of this Agreement shall indemnify the other Party for
all economic damages suffered as a result of such breach.


6.3. If this Agreement or any portion hereof cannot be performed due to
negligence of any Party hereto, such Party shall be held liable for breach, and
the other Party shall have the right to terminate this Agreement. If both
Parties have negligence, each of Party A and Party B shall take respective
responsibilities to the extent of loss and damage.
 
ARTICLE XI


GOVERNING LAW


The formulation, validity, interpretation, performance, amendment and
termination of this Agreement and resolution of dispute shall be governed by the
relevant laws of Hong Kong.


ARTICLE XII


DISPUTE RESOLUTION


Any dispute arising out of or in connection with this Agreement shall be settled
by friendly discussions and, failing such a settlement within 30 days upon
notice by any Party hereto asking for negotiations, both Parties agree that such
dispute shall be referred to and finally resolved by arbitration in Hong Kong
before the Hong Kong International Economic and Trade Arbitration Commission
pursuant to the then effective arbitration rules thereof. The arbitration award
shall be final and binding on both Parties.


ARTICLE XIII


DISPUTE RESOLUTION


This Agreement shall be signed in four counterparts, each of Party A and Party B
shall hold two thereof, with the same legal effect, and shall become effective
after being signed by both Parties.
 
 
4

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above in Hong Kong.




Party A: Gold Spread Trading Limited.


Authorized Representative: Yu Qin for Asia Success Holdings Limited


(Signature) “Yu Qin”




Party B: GreenChek Technology Inc.


Authorized Representative: Xin Wang


(Signature)  “Xin Wang”
 


 
5